UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:001-11038 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 41-0857886 (I.R.S. Employer Identification No.) 4201 Woodland Road Circle Pines, Minnesota55014 (Address of principal executive offices) (Zip code) (763) 225-6600 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES[ X ]NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES[ X ]NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES[ ]NO [ X ] As of July 11, 2014, there were 4,480,902 shares of common stock of the registrant outstanding. NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION FORM 10-Q May 31, 2014 TABLE OF CONTENTS Description Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of May 31, 2014 (unaudited) and 31-Aug-13 3 Consolidated Statements of Operations (unaudited) for the Three and Nine Months Ended May 31, 2014 and 2013 4 Consolidated Statements of Comprehensive Income (unaudited) for the Three and Nine Months Ended May 31, 2014 and 2013 5 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended May 31, 2014 and 2013 6 Notes to Consolidated Financial Statements (unaudited) 7-15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16-28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURE PAGE 30 EXHIBIT INDEX 31 This quarterly report on Form 10-Q contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and are subject to the safe harbor created by those sections.For more information, see “Part I. Financial Information – Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations– Forward-Looking Statements.” 1 As used in this report, references to “NTIC,” the “Company,” “we,” “our” or “us,” unless the context otherwise requires, refer to Northern Technologies International Corporation and its wholly owned subsidiaries, NTI Facilities, Inc. and Northern Technologies Holding Company, LLC, and its majority owned subsidiaries, Zerust Prevenção de Corrosão S.A., NTI Asean LLC and Northern Technologies India Private Limited, all of which are consolidated on NTIC’s consolidated financial statements. NTIC’s consolidated financial statements do not include the accounts of any of its joint ventures.Except as otherwise indicated, references in this report to NTIC’s joint ventures do not include: (1) NTIC’s majority owned Brazilian subsidiary, Zerust Prevenção de Corrosão S.A.; (2) NTIC’s majority owned subsidiary, NTI Asean LLC, which is a holding company that holds investments in eight entities that operate in the Association of Southeast Asian Nations (ASEAN) region, including the following countries:China, Indonesia, Korea, Malaysia, Philippines, Singapore, Taiwan and Thailand; or (3) NTIC’s majority owned subsidiary, Northern Technologies India Private Limited, in India. As used in this report, references to “Zerust Brazil” refer to NTIC’s majority owned Brazilian subsidiary, Zerust Prevenção de Corrosão S.A. As used in this report, references to “NTI Asean” refer to NTIC’s majority owned holding company subsidiary,NTI Asean LLC. As used in this report, references to “NTI India” refer to NTIC’s recently formed majority owned subsidiary in India, Northern Technologies India Private Limited. As used in this report, references to “EXCOR” refer to NTIC’s primary joint venture in Germany, Excor Korrosionsschutz – Technologien und Produkte GmbH. All trademarks, trade names or service marks referred to in this report are the property of their respective owners. 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF MAY 31, 2014 (UNAUDITED) AND AUGUST 31, 2013 (AUDITED) May 31, 2014 August 31, 2013 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables: Trade excluding joint ventures, less allowance for doubtful accounts of $40,000 at May 31, 2014 and $20,000 at August 31, 2013 Trade joint ventures Fees for services provided to joint ventures Income taxes Inventories Prepaid expenses Deferred income taxes Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS: Investments in joint ventures Deferred income taxes Patents and trademarks, net Other — Total other assets Total assets $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Current portion of note payable (Note 6) — Accounts payable Accrued liabilities: Payroll and related benefits Deferred joint venture royalties Other Total current liabilities NOTE PAYABLE, NET OF CURRENT PORTION (Note 6) — COMMITMENTS AND CONTINGENCIES (Note 12) EQUITY: Preferred stock, no par value; authorized 10,000 shares; none issued and outstanding — — Common stock, $0.02 par value per share; authorized 10,000,000 shares; issued and outstanding 4,477,902 and 4,432,036, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Stockholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ See notes to consolidated financial statements. 3 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED MAY 31, 2 Three Months Ended Nine Months Ended May 31, 2014 May 31, 2013 May 31, 2014 May 31, 2013 NET SALES: Net sales, excluding joint ventures $ Net sales, to joint ventures Total net sales Cost of goods sold Gross profit JOINT VENTURE OPERATIONS: Equity in income of joint ventures Fees for services provided to joint ventures Total joint venture operations OPERATING EXPENSES: Selling expenses General and administrative expenses Expenses incurred in support of joint ventures Research and development expenses Total operating expenses OPERATING INCOME INTEREST INCOME INTEREST EXPENSE ) INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE NET INCOME NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTEREST NET INCOME ATTRIBUTABLE TO NTIC $ NET INCOME ATTRIBUTABLE TO NTIC PER COMMON SHARE: Basic $ Diluted $ WEIGHTED AVERAGE COMMON SHARES ASSUMED OUTSTANDING: Basic Diluted See notes to consolidated financial statements. 4 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED MAY 31, 2 Three Months Ended Nine Months Ended May 31, 2014 May 31,2013 May 31, 2014 May 31, 2013 NET INCOME $ OTHER COMPREHENSIVE (LOSS) INCOME –FOREIGN CURRENCY TRANSLATION ADJUSTMENT ) ) COMPREHENSIVE INCOME COMPREHENSIVE INCOME ATTRIBUTABLE TO NON-CONTROLLING INTERESTS COMPREHENSIVE INCOME ATTRIBUTABLE TO NTIC $ See notes to consolidated financial statements. 5 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED MAY 31, 2 Nine Months Ended May 31,2014 May 31,2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Stock-based compensation Depreciation expense Amortization expense Loss on disposal of assets Equity in income from joint ventures ) ) Increase in allowance on doubtful accounts — Changes in current assets and liabilities: Receivables: Trade, excluding joint ventures ) Trade, joint ventures ) Fees for services provided to joint ventures ) Income taxes ) ) Inventories ) ) Prepaid expenses and other ) Accounts payable ) ) Income tax payable ) Accrued liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from the sale of investment in joint venture — Dividends received from joint ventures Additions to property and equipment ) ) Effect of subsidiary consolidation on cash — Additions to patents ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of note payable ) ) Dividend received by non-controlling interest ) ) Investment by non-controlling interest — Proceeds from employee stock purchase plan Proceeds from exercise of stock options Net cash used in financing activities ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH: ) NETINCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See notes to consolidated financial statements. 6 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.INTERIM FINANCIAL INFORMATION In the opinion of management, the accompanying unaudited consolidated financial statements contain all necessary adjustments, which are of a normal recurring nature, and present fairly the consolidated financial position of Northern Technologies International Corporation and its subsidiaries (the Company) as of May 31, 2014 and August 31, 2013 and the results of their operations for the three and nine months ended May 31, 2014 and 2013 and their cash flows for the nine months ended May 31, 2014 and 2013, in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP). Certain amounts reported in the consolidated financial statements for the previous reporting periods have been reclassified to conform to the current period presentation.These reclassifications did not have a material impact on the Company’s previously reported consolidated balance sheets or statements of cash flows. These consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes contained in the Company’s annual report on Form 10-K for the fiscal year ended August 31, 2013.These consolidated financial statements also should be read in conjunction with the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section appearing in this report. Operating results for the three and nine months ended May 31, 2014 are not necessarily indicative of the results that may be expected for the full fiscal year ending August 31, 2014. The Company evaluates events occurring after the date of the consolidated financial statements requiring recording or disclosure in the consolidated financial statements. 2.INVENTORIES Inventories consisted of the following: May 31, 2014 August 31, 2013 Production materials $ $ Finished goods $ $ 3.PROPERTY AND EQUIPMENT, NET Property and equipment, net consisted of the following: May 31, 2014 August 31, 2013 Land $ $ Buildings and improvements Machinery and equipment Less accumulated depreciation ) ) $ $ 7 4.PATENTS AND TRADEMARKS, NET Patents and trademarks, net consisted of the following: May 31, 2014 August 31, 2013 Patents and trademarks $ $ Less accumulated amortization ) ) $ $ Patent and trademark costs are amortized over seven years.Costs incurred related to patents and trademarks are capitalized until filed and approved, at which time the amounts capitalized to date are amortized and any further costs, including maintenance costs, are expensed as incurred.Amortization expense is estimated to approximate $80,000 in each of the next five fiscal years. 5.INVESTMENTS IN JOINT VENTURES The financial statements of the Company’s foreign joint ventures are initially prepared using the accounting principles accepted in the respective joint ventures’ countries of domicile.Amounts related to foreign joint ventures reported in the below tables and the accompanying consolidated financial statements have subsequently been adjusted to approximate U.S. GAAP in all material respects.All material profits recorded on sales from the Company to its joint ventures of goods that remain in inventory, have been eliminated for financial reporting purposes. Financial information from the audited and unaudited financial statements of the Company’s joint venture in Germany, Excor Korrosionsschutz – Technologien und Produkte GmbH (EXCOR), joint venture in China, NTI Asean and all of the Company’s other joint ventures, are summarized as follows: At May 31, 2014 Total EXCOR China All Other Current assets $ Total assets Current liabilities Noncurrent liabilities Joint ventures’ equity Company’s share of joint ventures’ equity Company’s share of joint ventures’ undistributed earnings $ At August 31, 2013 Total EXCOR China All Other Current assets $ Total assets Current liabilities Noncurrent liabilities — Joint ventures’ equity Company’s share of joint ventures’ equity Company’s share of joint ventures’ undistributed earnings $ 8 Nine Months Ended May 31, 2014 Total EXCOR China All Other Net sales $ Gross profit Net income Company’s share of equity in income of joint ventures $ Nine Months Ended May 31, 2013 Total EXCOR China All Other Net sales $ Gross profit Net income Company’s share of equity in income of joint ventures $ The Company records expenses that are directly attributable to the joint ventures on its consolidated statements of operations in the line item “Expenses incurred in support of joint ventures.”The expenses include items such as employee compensation and benefit expenses, travel expense and consulting expense. On May 31, 2014, NTI Asean bought out the other 50% owner in its joint venture in Singapore for $110,988, thereby increasing NTI Asean’s ownership in the joint venture from 50% to 100%.The Company did not make any other joint venture investments during the nine months ended May 31, 2014 and did not make any joint venture investments during the nine months ended May 31, 2013. On November 30, 2013, the Company agreed to sell its indirect ownership interest in Mütec GmbH (Mütec), one of the Company’s joint ventures in Germany which manufactures proprietary electronic sensing instruments.As of May 31, 2014, $163,499 is due to the Company related to this transaction. 6.CORPORATE DEBT As of August 31, 2013, Northern Technologies Holding Company, LLC (NTI LLC) had a term loan with a principal amount of $933,413 outstanding that NTI LLC obtained from PNC Bank, National Association (PNC Bank) in connection with the purchase of NTIC’s corporate headquarters in September 2006.This term loan was repaid in full on January 3, 2014 and as a result there was $0 outstanding as of May 31, 2014. The Company has a revolving line of credit with PNC Bank of $3,000,000.No amounts were outstanding under the line of credit as of both May 31, 2014 and August 31, 2013.At the option of the Company, outstanding advances under the line of credit bear interest at either (a) an annual rate based on LIBOR plus 2.15% for the applicable LIBOR interest period selected by the Company or (b) at the rate publicly announced by PNC Bank from time to time as its prime rate. Interest is payable in arrears (a) for the portion of advances bearing interest under the prime rate on the last day of each month during the term thereof and (b) for the portion of advances bearing interest under the LIBOR option on the last day of the respective LIBOR interest period selected for such advance.As of May 31, 2014, the Company was in compliance with all debt covenants. On December 31, 2013, PNC Bank extended the maturity date of the line of credit from January 8, 2014 to January 7, 2015.All other terms of the line of credit and the loan agreement and other documents evidencing the line of credit remain the same. 9 7.STOCKHOLDERS’ EQUITY During the nine months ended May 31, 2014, the Company did not purchase or retire any shares of its common stock.The following stock options to purchase shares of common stock were exercised during the nine months ended May 31, 2014: Options Exercised Exercise Price The Company granted stock options under the Northern Technologies International Corporation Amended and Restated 2007 Stock Incentive Plan (the 2007 Plan) to purchase an aggregate of 56,373 shares of its common stock to various employees and directors during the nine months ended May 31, 2014.The weighted average per share exercise price of the stock options is $14.83, which is equal to the fair market value of the Company’s common stock on the date of grant. During the nine months ended May 31, 2013, the Company did not purchase or retire any shares of its common stock.The following stock options to purchase shares of common stock were exercised during the nine months ended May 31, 2013: Options Exercised Exercise Price The Company granted stock options under the 2007 Plan to purchase an aggregate of 118,294 shares of its common stock to various employees and directors during the nine months ended May 31, 2013.The weighted average per share exercise price of the stock options is $10.25, which is equal to the fair market value of the Company’s common stock on the date of grant. 8.NET INCOME PER COMMON SHARE Basic net income per common share is computed by dividing net income by the weighted average number of common shares outstanding.Diluted net income per share assumes the exercise of stock options using the treasury stock method, if dilutive. No options to purchase shares of common stock were excluded from the computation of common share equivalents for the three and nine months ended May 31, 2014, as the exercise prices of such options were less than market price of a share of common stock.Options to purchase shares of common stock of 40,000 were excluded from the computation of common share equivalents for the three and nine months ended May 31, 2013, as the exercise prices of such options were greater than market price of a share of common stock. The following is a reconciliation of the earnings per share computation for the three and nine months ended May 31, 2014 and 2013: Three Months Ended Nine Months Ended Numerators: May 31, 2014 May 31, 2013 May 31, 2014 May 31, 2013 Net income attributable to NTIC $ Denominator: Basic – weighted shares outstanding Weighted shares assumed upon exercise of stock options Diluted – weighted shares outstanding Basic earnings per share: $ Diluted earnings per share: $ 10 The dilutive impact summarized above relates to the periods when the average market price of the Company’s common stock exceeded the exercise price of the potentially dilutive option securities granted.Earnings per common share were based on the weighted average number of common shares outstanding during the periods when computing the basic earnings per share. When dilutive, stock options are included as equivalents using the treasury stock market method when computing the diluted earnings per share. 9.STOCK-BASED COMPENSATION The Company has two stock-based compensation plans under which stock options and other stock-based awards have been granted, including the Northern Technologies International Corporation Amended and Restated 2007 Stock Incentive Plan and the Northern Technologies International Corporation Employee Stock Purchase Plan (the ESPP).The Compensation Committee of the Board of Directors and the Board of Directors administers these plans. The 2007 Plan provides for the grant of incentive stock options, non-statutory stock options, stock appreciation rights, restricted stock, stock unit awards, performance awards and stock bonuses to eligible recipients to enable the Company and its subsidiaries to attract and retain qualified individuals through opportunities for equity participation in the Company, and to reward those individuals who contribute to the achievement of the Company’s economic objectives.Subject to adjustment as provided in the 2007 Plan, up to a maximum of 800,000 shares of the Company’s common stock are issuable under the 2007 Plan.Options granted under the 2007 Plan generally have a term of five years and become exercisable over a three- or four-year period beginning on the one-year anniversary of the date of grant.Options are granted at per share exercise prices equal to the market value of the Company’s common stock on the date of grant.To date, only stock options and stock bonuses have been granted under the 2007 Plan. The maximum number of shares of common stock of the Company available for issuance under the ESPP is 100,000 shares, subject to adjustment as provided in the ESPP.The ESPP provides for six-month offering periods beginning on September 1 and March 1 of each year.The purchase price of the shares is 90% of the lower of the fair market value of common stock at the beginning or end of the offering period.This discount may not exceed the maximum discount rate permitted for plans of this type under Section 423 of the Internal Revenue Code of 1986, as amended.The ESPP is compensatory for financial reporting purposes. The Company granted options to purchase an aggregate of 56,373 and 118,294 shares of its common stock during the nine months ended May 31, 2014 and 2013, respectively.The fair value of option grants is determined at date of grant, using the Black-Scholes option pricing model with the assumptions listed below. Based on these valuations, the Company recognized compensation expense of $345,319 and $213,374 during the nine months ended May 31, 2014 and 2013, respectively, related to the options that vested during such time period.As of May 31, 2014, the total compensation cost for non-vested options not yet recognized in the Company’s consolidated statements of operations was $395,280 net of estimated forfeitures.Additional stock-based compensation expense of $108,696 is expected through the remainder of fiscal year 2014, and expense of $186,598 and $99,986 is expected to be recognized during fiscal 2015 and fiscal 2016, respectively.Future option grants will impact the compensation expense recognized. 11 The Company currently estimates a ten percent forfeiture rate for stock options and continually reviews this estimate for future periods. The fair value of each option grant is estimated on the grant date using the Black-Scholes option-pricing model with the following assumptions and results for the grants: Nine Months Ended May 31, 2014 May 31, 2013 Dividend yield % 0.00% Expected volatility % 48.0% Expected life of option (years) 10 5 - 10 Average risk-free interest rate % 0.71% The weighted average per share fair value of options granted during nine months ended May 31, 2014 and 2013 was $8.57 and $5.53, respectively.The weighted average remaining contractual life of the options outstanding as of May 31, 2014 and 2013 was 5.44 years and 4.48 years, respectively. 10.GEOGRAPHIC AND SEGMENT INFORMATION Net sales by geographic location as a percentage of total consolidated net sales for the three and nine months ended May 31, 2014 and 2013 were as follows: Three Months Ended Nine Months Ended May 31, 2014 May 31, 2013 May 31, 2014 May 31, 2013 Inside the U.S.A. to unaffiliated customers % Outside the U.S.A to: Joint ventures in which the Company is a shareholder directly and indirectly % Unaffiliated customers % Net sales by geographic location are based on the location of the customer. Fees for services provided to joint ventures by geographic location as a percentage of total fees for services provided to joint ventures during the three and nine months ended May 31, 2014 and 2013 were as follows: Three Months Ended May 31, % of Total Fees for Services Provided to Joint Ventures May 31, % of Total Fees for Services Provided to Joint Ventures China $ % $ % Germany % % India % — % Japan % % Poland % % Thailand % % France % % Sweden % % United Kingdom % % Finland % % Czech % % Other % % $ % $ % 12 Nine Months Ended May 31, % of Total Fees for Services Provided to Joint Ventures May 31, % of Total Fees for Services Provided to Joint Ventures China $ % $ % Germany % % Japan % % Poland % % Thailand % % France % % India % — % Sweden % % United Kingdom % % Finland % % Czech % % Other % % $ % $ % The following table sets forth the Company’s net sales for the three and nine months ended May 31, 2014 and 2013 by segment: Three Months Ended Nine Months Ended May 31, 2014 May 31, 2013 May 31, 2014 May 31, 2013 ZERUST® sales $ Natur-Tec™ sales Total net sales $ The following table sets forth the Company’s cost of goods sold for the three and nine months ended May 31, 2014 and 2013 by segment: Three Months Ended Nine Months Ended May 31, % of Product Sales* May 31, % of Product Sales* May 31, % of Product Sales* May 31, % of Product Sales* Direct cost of goods sold ZERUST® $ % $ % $ % $ % Natur-Tec® % Indirect cost of goods sold — Total net cost of goods sold $ *
